Title: Thomas Jefferson to John Jacob Astor, 9 November 1813
From: Jefferson, Thomas
To: Astor, John Jacob


          Dear Sir Monticello Nov. 9. 13.
          Your favor of Oct. 18. has been duly recd and I learn with great pleasure the progress you have made towards an establishment on Columbia river. I view it as the germ of a great, free & independant empire on that side of our continent, and that liberty & self government spreading from that as well as this side will ensure
			 their compleat establishment over the whole. it must be still more gratifying to yourself to foresee that your name will be handed down with that of
			 Columbus & Raleigh, as the father of the establishment and founder of such an empire.
			 it would be an afflicting thing indeed should the English be able to break
			 up
			 the settlement. their bigotry to the bastard
			 liberty of their own country, and habitual hostility to every degree of freedom in any other will induce the attempt. they would not lose the sale of a bale of furs for the freedom of the whole
			 world. but I hope your party will be able to maintain themselves. if they have assiduously cultivated the ge interests & affections of the natives, these will enable them to defend themselves against the English, and  furnish them an asylum even if their fort be lost. I hope, and have no doubt our government will do for it’s success
			 whatever they have power to do, and especially that at the negociations for peace,
			 they will provide by convention with the English for the safety and independance of that country, and an acknolegement of our right of patronising them in all cases of injury from foreign
			 nations.
			 but no patronage or protection from this quarter can secure the settlement if it does not cherish the affections of the natives, and make it their interest to uphold it. while you are
			 doing so
			 much
			 for future generations of men, I sincerely wish you may find a present account in the just profits you are entitled to expect from the enterprize.I will ask of the President permission to
			 read
			 mr Stuart’s journal. with fervent wishes for a happy issue to this great undertaking which promises to form a remarkable epoch in the history of mankind, I tender you the assurance of my great esteem & respect.
          Th:
            Jefferson
        